NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
JAVIER GARCIA,
Petitioner, : Civil Action No. 19-181 (MAS)
% : MEMORANDUM & ORDER

UNITED STATES OF AMERICA,

Respondent.

 

Pro se Petitioner Javier Garcia is proceeding with a Petition for Writ of Habeas Corpus
pursuant to 28 U.S.C. § 2241. (See ECF Nos. 3, 4.) On April 12, 2019, this Court ordered
Respondent to file an answer to the Petition within 45 days of the Order. (ECF No. 4.) Respondent
has failed to file an answer since the issuance of that Order.

On October 10, 2019, Petitioner filed a Motion for Summary Judgment based on
Respondent’s failure to file an answer to the Petition. (Mot., ECF No. 8.) The Court construes
the Motion as a motion for default judgment against Respondent for its failure to respond. Accord
Ghaziaskar v. Ashcroft, No. Civ. 3CV041520, 2005 WL 1138377, at *3 (M.D. Pa. Apr. 27, 2005)
(construing motion for judgment as a matter of law based on the government’s failure to respond
to petitioner’s § 2241 petition as a motion for default judgment). Such relief, however, is improper
in a habeas proceeding. The Third Circuit has explained that “[e]ven if the Government [has]
failed to respond to [a habeas petition], it does not follow that [a petitioner] is entitled to a default
judgment.” Jn re West, 591 F. App’x 52, 54 n.3 (3d Cir. 2015) (citing Gordon v. Duran, 895 F.2d
610, 612 (9th Cir. 1990) (collecting cases)); see also Bermudez y. Reid, 733 F.2d 18, 21 (2d Cir.

1984) (noting that if district courts were to grant default judgments in habeas proceedings, “it
would be not the defaulting party but the public at large that would be made to suffer, by bearing
either the risk of releasing prisoners that in all likelihood were duly convicted, or the costly process
of retrying them”). Accordingly, the Court will deny Petitioner’s Motion for Summary Judgment.

Nevertheless, in light of Respondent’s failure to file an answer in accordance with the
Court’s previous Order, the Court will require Respondent to show cause as to why Petitioner’s

§ 2241 motion should not be granted.

i
it

IT IS therefore on this CG day of Ajev2 um he ; 2019,
ORDERED that Petitioner’s Motion for Summary Judgment (ECF No. 8) is DENIED;
ORDERED that Respondent shall show cause in writing within fourteen (14) days of the
date of this Order as to why the § 2241 Petition should not be granted;
ORDERED that failure to respond to this Order within fourteen (14) days may result in
sanctions; and it is further
ORDERED that the Clerk shall send a copy of this Order to Petitioner by regular U.S.
mail and to Respondent by certified mail to:
Joseph George Mack
Office of the United States Attorney
970 Broad St.
Newark, NJ 07102
R. Joseph Gribko
Office of the United States Attorney

970 Broad St.
Newark, NJ 07102.

Hl ( @ + qr ) ff
MICHAEL A. SHIPP.
UNITED STATES DISTRICT JUDGE
